{¶ 15} The apparent reason for such "fronting" arrangements is to avoid the cumbersome filing with the state regulatory bodies that is required in order to be recognized as a self-insurer. Insurance companies and the insured have evidently found a mutually profitable means to avoid that cumbersome exercise. They ought to be required to bear whatever burdens would otherwise come with the status they have thereby expressly and intentionally created. They should not be officially recognized as having insurance for one purpose, but judicially recognized as having no insurance for another purpose.